SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52704 CAPITAL EQUITY FINANCE, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090841 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2009 Common Stock, $.001 par value per share 6,090,000 shares -1- CAPITAL EQUITY FINANCE, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Submission of Matters to a Vote of Security Holders. 16 Item 5. Other Information. 16 Item 6. Exhibits 16 SIGNATURES 17 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements. Capital Equity Finance, Inc. (A Development Stage Company) Financial Statements March 31, 2008 (Unaudited) CONTENTS Page Financial Statements: Balance Sheets - As of March 31, 2009 (Unaudited) and December 31, 2008 (Audited) 4 Statements of Operations - For the three months ended March 31, 2009 and 2008 and for the period from December 22, 2006 (inception) to March 31, 2009 (Unaudited) 5 Statements of Cash Flows - For the three months ended March 31, 2009 and 2008 and for the period from December 22, 2006 (inception) to March 31, 2009 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 -3- Capital Equity Finance, Inc. (A Development Stage Company) Condensed Balance Sheet March 31, 2009 December 31, 2008 (Unaudited) (Audited) Assets Current Assets: Cash $ - $ 120 Total Current Assets - 120 Total Assets $ - $ 120 Liabilities and Stockholders’ Deficit Current Liabilities: Accrued Expenses $ 1,845 $ - Accounts Payable 3,500 2,885 Total Current Liabilites 5,345 2,885 Stockholders’ Deficit: Preferred stock (no par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 6,090,000 shares issued and outstanding) 6,090 6,090 Additional paid in capital 49,596 42,476 Deficit accumulated during development stage (61,031 ) (51,331 ) Total Stockholders' Deficit (5,345 ) (2,765 ) Total Liabilities and Stockholders’ Deficit $ - $ 120 See accompanying notes to unaudited financial statements. -4- Capital Equity Finance, Inc. (A Development Stage Company) Condensed Statement of Operations (Unaudited) For the Three Months EndedMarch 31, For the Period from December 22, 2006 (inception) to 2009 2008 March 31, 2009 Revenues $ - $ - $ - Operating expenses General and administrative 9,700 9,756 61,031 Total operating expenses 9,700 9,756 61,031 Loss from operations (9,700 ) (9,756 ) (61,031 ) Net loss $ (9,700 ) $ (9,756 ) $ (61,031 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted average number of shares outstanding during the year - basic 6,090,000 6,074,396 6,047,735 See accompanying notes to unaudited financial statements. -5- Capital Equity Finance, Inc. (A Development Stage Company) Condensed Statement of Cash Flows (Unaudited) For the Three Months EndedMarch 31, For the period from December 22, 2006( Inception ) to 2009 2008 March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (9,700 ) $ (9,756 ) $ (61,031 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services - related party 3,737 4,313 22,569 Changes in operating assets and liabilities: Increase in accounts payable 615 3,585 3,500 Increase in accrued liabilities 1,845 - 1,845 Net Cash Used In Operating Activities (3,503 ) (1,858 ) (33,117 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - related parties - - 6,000 Proceeds from sale of common stock - 2,250 2,250 Contributed capital - related party 3,383 523 24,867 Net Cash Provided By Financing Activities 3,383 2,773 33,117 Net increase (decrease) in cash (120 ) 915 - Cash - beginning of year/period 120 705 - Cash - end of year/period $ - $ 1,620 $ - Supplemental Disclosure of Cash Flow Information Cash paid during the year/period for: Income taxes $ - $ - $ - Interest $ - $ - $ - See accompanying notes to unaudited financial statements. -6- Capital Equity Finance, Inc. (A Development Stage Company) Financial Statements March 31, 2009 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, stockholders’ equity or cash flows.
